Citation Nr: 0824576	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-39 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2. Entitlement to service connection for a gastric ulcer and 
submucosal esophageal lesion, previously claimed as upper 
gastrointestinal bleed and esophageal nodules.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968, and from July 1971 to September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

The veteran testified before the undersigned Veterans Law 
Judge during a hearing at a satellite office of the RO in San 
Antonio, Texas, in November 2006; a copy of the transcript of 
the hearing has been made part of the claims file.  

The Board remanded this case back to the RO for additional 
development in October 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service 
connection for COPD and for a gastric ulcer and submucosal 
esophageal lesion is warranted.

In this case, the October 2007 remand instructions, among 
other things, requested that appropriate action be taken to 
obtain medical records missing from the claims file that were 
identified during the November 2006 Board hearing.  Those 
missing records included private medical records between 1984 
and 1994 from a Dr. J.L.H. in San Antonio, Texas, and VA 
records from the Minneapolis VAMC in Minnesota and the 
Wellmed Clinic in San Antonio, Texas.  Testimony during the 
hearing identified the latter as an outpatient or satellite 
clinic that has a contract with VA.  (Transcript, pp. 13-14).  

A review of the claims file indicates no action has been 
taken to obtain these records.  In correspondence to the 
veteran dated in October 2007, the AMC asked the veteran for 
copies of the above-mentioned records without identifying Dr. 
J.L.H. by her full name.  In the alternative, the AMC also 
attached VA Form 21-4142 (Authorization and Consent to 
Release Information) and told the veteran VA would obtain 
these records for him if he completed and returned the form.  
The veteran did not respond to this letter.  

Subsequent to the Board's remand instructions, the claims 
file does not show that the AMC attempted to obtain VA 
medical records pertaining to the veteran from the 
Minneapolis VAMC.  The Board also cannot determine whether 
any medical records from the Wellmed Clinic, a VA contract 
clinic in San Antonio, Texas, are included in VA medical 
records that were printed and associated with the claims file 
on January 4, 2008.  None of these records appears to 
directly identify treatment at the Wellmed Clinic, although 
there are references to the San Antonio Area PCN and the San 
Antonio Are Network Community Based Clinic.  

VA does not need a signed release from the veteran to obtain 
VA facility medical records.  In the supplemental statement 
of the case issued in March 2008, the AMC/RO readjudicated 
the veteran's claims by referring to the lack of a signed 
release for the private records without any reference as to 
why VA did not obtain missing VA records.  

The Court has specifically mandated that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. 268 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Thus, while the Board regrets the 
additional delay in this case, for the reasons discussed 
above, the case must be returned to the AMC/RO to obtain, at 
a minimum, the Minneapolis VAMC and San Antonio Wellmed 
Clinic medical records.

On remand, the veteran should sign a current release form 
permitting the AMC/RO to obtain all private medical records 
regarding treatment received for the disabilities at issue.  
If the veteran fails to comply with this request, then the 
AMC/RO should notify him that VA will decide his case based 
on the evidence of record.

The RO should also obtain and associate with the claims file 
all outstanding VA and non-VA records.  The claims file 
reflects that the veteran has received medical treatment from 
the Audie L. Murphy VAMC, the Frank M. Tejeda Clinic, and a 
VA clinic in San Antonio, Texas; however, as the claims file 
only includes records from these Texas VA facilities dated up 
to October 2007, any additional records from those facilities 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his COPD and 
his gastric ulcer and submucosal 
esophageal lesion.  Of particular interest 
are any outstanding records of evaluation 
and/or treatment of these disorders from 
the Minneapolis VAMC in Minnesota and the 
Wellmed Clinic in the San Antonio, Texas, 
area that is associated and contracted 
with VA, as well as any additional 
treatment records from the Audie L. Murphy 
VAMC, the Frank M. Tejeda Clinic, and the 
VA clinic in San Antonio, Texas, or any 
other VA medical facility.  Also, private 
medical records regarding treatment 
received for the disabilities at issue 
should be obtained for association with 
the claims folder, especially private 
medical records of J.L.H., M.D., from San 
Antonio, Texas, from 1984 to 1994.

After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.  If 
the veteran fails to sign a release for 
private medical records, then the AMC/RO 
should notify him that VA will decide his 
appeal based on the evidence in the 
record.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, and any 
additional development deemed necessary is 
completed, the issues of entitlement to 
service connection for COPD and for a 
gastric ulcer and submucosal esophageal 
lesion, previously claimed as upper 
gastrointestinal bleed and esophageal 
nodules, should be reviewed with 
consideration of all applicable laws and 
regulations and on the basis of all the 
evidence on file, in particular those 
medical records submitted since the March 
2008 supplemental statement of the case 
(SSOC).  If any benefit sought on appeal 
remains denied, the veteran should be 
furnished an appropriate SSOC and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



